943 F.2d 57
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Cecil COOPER, Jr., Plaintiff-Appellant,v.Bill ROBERSON, Bud Davis, Defendants-Appellees.
No. 91-6082.
United States Court of Appeals, Tenth Circuit.
Sept. 6, 1991.

Before SEYMOUR, EBEL, Circuit Judges, and BABCOCK,* District Judge.
ORDER AND JUDGMENT**
SEYMOUR, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Plaintiff appeals from an order of the district court dismissing his complaint on the grounds of collateral estoppel as to claims previously raised, and as frivolous pursuant to 28 U.S.C. § 1915(d) as to all other claims.


3
Upon review of the record and this court's previous order, Cooper v. Roberson, Unpublished No. 90-6066 (10th Cir. filed August 7, 1990), we affirm substantially for the reasons given by the district court in its Order of Dismissal, February 12, 1991.   In addition, we will not consider issues plaintiff raises for the first time on appeal, which were not presented first to the district court.   Baker v. Penn Mut. Life Ins. Co., 788 F.2d 650, 663 (10th Cir.1986).


4
The judgment of the United States District Court for the Western District of Oklahoma is AFFIRMED.



*
 Honorable Lewis T. Babcock, District Judge, United States District Court for the District of Colorado, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10the Cir.R. 36.3